DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claim 1, claim 1 recites the limitation “cause the peaks of the transmit signal to fall on the troughs of the receive signal lobes, causing a large cancellation of grating lobes”. Applicant has not shown possession of this limitation. The specification discloses two species, as shown in Figs. 1 and 5.   Given the large number of species (infinite) that can fall within the genus, the disclosure of only two species is insufficient to show possession of the entire genus of geometric configuration of receiver and transmitter arrays.
Regarding claim 2, claim 1 recites the limitation “wherein the entire field of view of said array is covered without any grating lobes, and wherein said transmit array can be used to select the correct main receive lobe direction so as to make the parasitic receive array grating lobes non-responsive, by causing the receiver grating lobes to fall on those angles where the transmitter pattern has nulls”. Applicant has not shown possession of this limitation. The specification discloses two species, as shown in Figs. 1 and 5.   Given the large number of species (infinite) that can fall within the genus, the disclosure of only two species is insufficient to show possession of the entire genus of geometric configuration of receiver and transmitter arrays.
Regarding claim 7, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 7 is rejected under the same rationale as claim 1 above.
Regarding claim 8, this claim has substantially the same subject matter as that in claim 2. Therefore, claim 8 is rejected under the same rationale as claim 2 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites the limitation "improved angular resolution" in lines 1-2.  Improvement implies a comparison to something else. It is unclear what the angular resolution is improved over. 
Claim 1 further recites “causing a large cancellation of grating lobes” in line 5. The term “large” is a relative word. The specification does not define what “large” means nor how “large” is considered large. In addition, the term “causing a large cancellation of grating lobes” is a functional language that is not adequately defined by any structure to achieve the function. See MPEP 2173.05(g) and Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663 wherein the fluid is defined by what it does rather than what it is.
Claim 1 further recites “A phase array system consisting of using geometric configurations ... causing a large cancellation of grating lobes”. The configuration (layout or arrangement) alone (i.e. without receiver and transmitter arrays) would not cause a cancellation of grating lobes.
Claim 1 further recites limitations “the peaks”, “the transmit signal”, “the troughs”, “the receive signal lobes” which lack antecedent basis.
Therefore, because of above reasons, the claim 1 is vague and indefinite.
Regarding claim 2, claim 2 recites “A phase array antenna consisting of” in line 1 and “a receive antenna array comprising” in line 2. The transitional phrase “consisting of” exclude any element, step, or ingredient not specified in the claim, whereas the transitional phrase “comprising” does not exclude additional, unrecited elements. Therefore these two phrases are conflicting to each other and renders the claim vague and indefinite.
Claim 2 further recites undefined variables “N”, and “K”.
Claim 2 further recites limitations “the correct main receive lobe direction”, “the parasitic receive array grating lobes”, “the receiver grating lobes”, “the transmitter pattern”. These limitations lack antecedent basis.
Claim 2 further recites a limitation “wherein the entire field of view of said array is covered without any grating lobes”. This limitation is a functional language that is not adequately defined by any structure to achieve the function. See MPEP 2173.05(g) and Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663 wherein the fluid is defined by what it does rather than what it is.
Claim 2 further recites a limitation “causing the receiver grating lobes to fall on those angles where the transmitter pattern has nulls”. This limitation is a functional language that is not adequately defined by any structure to achieve the function. See MPEP 2173.05(g) and Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663, wherein the fluid is defined by what it does rather than what it is.
 Therefore, because of above reasons, the claim 2 is vague and indefinite.
Claims 3-6 are indefinite due to their dependencies to claim 2.
Claim 7 is indefinite due to the same reasons as claim 1 above.
Claim 8 is indefinite due to the same reasons as claim 2 above.
Claims 9-12 are indefinite due to their dependencies to claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lockwood (US Patent 5,537,367).
Regarding claim 2, Lockwood teaches a phase array antenna (col. 1, line 15, radar, col. 1, lines 22~25, phase shifts) consisting of:
a. a receive array comprising a plurality of antenna elements each having an aperture of                         
                            
                                
                                    D
                                
                                
                                    e
                                    l
                                    e
                                    m
                                    e
                                    n
                                    t
                                
                            
                        
                    , said receive array having an overall aperture of                         
                            
                                
                                    D
                                
                                
                                    R
                                    X
                                    a
                                    r
                                    r
                                    a
                                    y
                                
                            
                            =
                            
                                
                                    N
                                    D
                                
                                
                                    e
                                    l
                                    e
                                    m
                                    e
                                    n
                                    t
                                
                            
                            ≫
                            
                                
                                    D
                                
                                
                                    e
                                    l
                                    e
                                    m
                                    e
                                    n
                                    t
                                
                            
                        
                     (Fig. 23, col. 11, lines 1~2, 69 receiver elements, each having an aperture and overall aperture),                         
                            
                                
                                    P
                                
                                
                                    R
                                    X
                                
                            
                            =
                            
                                
                                    K
                                    D
                                
                                
                                    e
                                    l
                                    e
                                    m
                                    e
                                    n
                                    t
                                
                            
                            >
                            
                                
                                    D
                                
                                
                                    e
                                    l
                                    e
                                    m
                                    e
                                    n
                                    t
                                
                            
                        
                     (Fig. 23, spacing between receiver elements);
b. a transmit antenna array, having an aperture of                         
                            
                                
                                    P
                                
                                
                                    T
                                    X
                                    a
                                    r
                                    r
                                    a
                                    y
                                
                            
                             
                            
                                
                                    P
                                
                                
                                    R
                                    X
                                
                            
                            =
                            
                                
                                    K
                                    D
                                
                                
                                    e
                                    l
                                    e
                                    m
                                    e
                                    n
                                    t
                                
                            
                            >
                            
                                
                                    D
                                
                                
                                    e
                                    l
                                    e
                                    m
                                    e
                                    n
                                    t
                                
                            
                        
                     (Fig. 23, col. 11, lines 1~2, 193 transmit elements);
wherein the entire field of view of said array is covered without any grating lobes, and wherein said transmit array can be used to select the correct main receive lobe direction so as to make the parasitic receive array grating lobes non-responsive, by causing the receiver grating lobes to fall on those angles where the transmitter pattern has nulls (The transmit/receive arrays of Fig. 23 meet the conditions a and b above and have the same configuration as Fig. 5 of instant application.).
Regarding claim 3, all the limitations of claim 2 are taught by Lockwood. 
Lockwood further teaches the phase array with a configuration selected from the group consisting of: a dense transmit array and sparse receive array; a sparse- 11 - transmit array and dense receive array; transmit array and receive array having the same pitch (Fig. 23, dense transmitter, sparse receiver).
Regarding claim 4, all the limitations of claim 2 are taught by Lockwood. 
Lockwood further teaches the phase array, wherein said receive and transmit arrays be arranged in configurations selected from the group consisting of: lines; curves, two-dimensional arrays; and three-dimensional arrays (Fig. 23, two dimensional arrays).
Regarding claim 8, this claim has substantially the same subject matter as that in claim 2. Therefore, claim 8 is rejected under the same rationale as claim 2 above.
Regarding claim 9, this claim has substantially the same subject matter as that in claim 3. Therefore, claim 9 is rejected under the same rationale as claim 3 above.
Regarding claim 10, this claim has substantially the same subject matter as that in claim 4. Therefore, claim 10 is rejected under the same rationale as claim 4 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood (US Patent 5,537,367) in view of Puente Baliarda (US 6,937,191 B2).
Regarding claim 5, all the limitations of claim 2 are taught by Lockwood.
Lockwood teaches an array, wherein the pitches of said transmit antenna and said receive antenna is wavelength/2 (col. 2, lines 41~42).
However, Lockwood does not explicitly teach an array, wherein the pitches of said transmit antenna array and said receive antenna array lie between 1mm and 1m, adapted for transmission and reception in wavelengths ranging from microwave to radio wavelengths.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Puente Baliarda to the teachings of Lockwood to implement a multiband interleaved array with cost savings, size reduction as well as visual and environmental impact (Puente Baliarda, col. 1, lines 20~27).
Regarding claim 6, all the limitations of claim 2 are taught by Lockwood.
Lockwood does not explicitly teach an array, wherein said receive antenna array and said transmit antenna array are patch antennas adapted to be produced on a PCB having a ground plane.  
Puente Baliarda teaches an array, wherein receive antenna array and transmit antenna array are patch antennas adapted to be produced on a PCB having a ground plane (Figs. 10 and 11, col. 9, lines 26~45).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Puente Baliarda to the teachings of Lockwood to implement a multiband interleaved array with cost savings, size reduction as well as visual and environmental impact (Puente Baliarda, col. 1, lines 20~27).
Regarding claim 11, this claim has substantially the same subject matter as that in claim 5. Therefore, claim 11 is rejected under the same rationale as claim 5 above.
Regarding claim 12, this claim has substantially the same subject matter as that in claim 6. Therefore, claim 12 is rejected under the same rationale as claim 6 above.
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chandler (US Patent Number 6,970,133) see Figure 3A, teaches an antenna system with dense transmitter array 304 and sparse receiver array 306 overlapped.
Grenon (US 2003/0220554 A1), see Fig. 4, teaches an ultrasound imaging system with dense transmitter array 410 at the center and sparse receiver array 420 in outer ring.
Proulx (US 2007/0167752 A1), see Fig. 2 teaches an ultrasound imaging system with dense receiver array at the center and sparse transmit array at outer periphery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844